Filed 4/28/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 90







Complete Plumbing Services, Inc., 		Plaintiff and Appellee



v.



Dustin Brenna d/b/a Brenna

Construction, 		Defendant and Appellant







No. 20140289







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Thomas R. Olson, Judge.



AFFIRMED.



Per Curiam.



Joseph A. Turman, P.O. Box 110, Fargo, ND 58107-0110, for plaintiff and appellee; submitted on brief.



Dustin Brenna, self-represented, 11509 Hwy. 10, Glyndon, MN 56547, defendant and appellant.

Complete Plumbing Services, Inc. v. Brenna

No. 20140289



Per Curiam.

[¶1]	Dustin Brenna appealed from a district court money judgment requiring him to pay Complete Plumbing Services, Inc. for the unpaid cost of materials and work completed.  He argues the district court findings that a preexisting contract between the parties did not cover work performed in 2013 were clearly erroneous.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	We do not find the appeal to be so flagrantly groundless as to cause us to assess costs and attorney fees against Brenna under Rule 38, N.D.R.App.P.

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner